Adams, J.
Appellees are the owners of eighty acres of land in Dubois county. Appellant is a railway company, and in 1908 obtained a right of way across the lands of ap*2pellees by condemnation proceedings. The instrument of appropriation, filed by appellant, sought to acquire, over the lands of appellees a right of way six rods wide and one thousand, two hundred thirty-eight feet long, containing two and eight-tenths acres. Appraisers were appointed by the court, who assessed appellees’ damages at $225. Appellees filed exceptions to the award, and on the trial the court found for appellees, and fixed their damages at $350. Appellant’s motion for a new trial was overruled, and this action of the trial court is assigned as cause for reversal.
The only error argued by appellant is that the court erred in its award, and that the damages are excessive.
1. It is shown by the evidence that the right of way of appellant extends northwest and southeast through appellees’ lands, cutting off from the main body a triangular tract, estimated at from eight to eleven acres. This tract of land was valued by the different witnesses at from thirty to sixty-five dollars an acre, and the damages resulting to said land were estimated by the witnesses at from two dollars an acre to a total loss.
It is shown that the grade of the railroad across appellees’ lands was from two to three feet above the level, and that appellees could not reach the tract thus cut off except by crossing the railroad right of way; that the drainage from the eleven-acre tract was to the north, and that no opening had been made across said right of way through which the water accumulating on said triangular tract might be carried off.
2. A large number of witnesses were examined, and the evidence, which covers about two hundred pages of the record, is conflicting both on the question of values and the question of damages. It is the duty of the trial court to weigh the evidence, and this court will not reverse a case upon the proof, where there is any evidence in the record supporting the judgment. Albaugh Bros., etc., Co. v. Lynas (1911), 47 Ind. App. 30; Heaston v. Gal*3lagher (1908), 41 Ind. App. 20; Cleveland, etc., R. Co. v. Scott (1907), 39 Ind. App. 420; First Nat. Bank v. Beach (1904), 34 Ind. App. 80; Borror v. Carrier (1905), 34 Ind. App. 353.
From a careful reading of the evidence, we think the eoart below was fully warranted in awarding damages to appellees in the sum of $350.
Judgment affirmed.